Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/399,736 filed on 10/15/2020.  Claim(s) 2-5 have been cancelled. Claim(s) 1 and 6-17 is/are pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.
	Information Disclosure Statement
The information disclosure statement (IDS) filed on 01/07/2021 is/are considered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6-17 have been considered but are moot in view of the new ground(s) of rejection.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 6-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0026358) in view of Horev et al. (US 2016/0088322).
Consider claims 1 and 16, Zhang teaches a system and a method for providing a streaming client with a streaming presentation of an event, the streaming presentation having been obtained by dynamically switching between a plurality of media streams which represent different recordings of the event, the plurality of media streams being accessible from a respective plurality of stream 
-	an input for obtaining source data from the plurality of stream sources, the source data being constituted by content data and/or metadata of concurrent portions of the plurality of media streams, the concurrent portions representing concurrent time periods of the event (Fig.1, Paragraph 0031 teaches DASH 
-	a processing subsystem (HTTP server 104-Fig.1, Paragraph 0031) configured for: 
i) a quality score to each one of the concurrent portions, thereby establishing a plurality of quality scores (Paragraph 0033 teaches each segment may be encoded in a plurality of bitrates and/or representations. Paragraph 0043 teaches HTTP server may send an MPD to DASH client 304 via HTTP. Paragraph 0044-0045 teaches client sending a metadata information request to HTTP server, and receiving the metadata information. Metadata information may comprise quality information, that client may use to select a representation level that maximizes the quality of experience for a user based on the quality information. Paragraph 0056 teaches metadata representation may provide quality information for all the media representations in the adaptation set. Paragraph 0086 teaches numerical ranges can be numerical, in percentages, etc.);
ii) generating selection data for enabling the streaming client to select, from a manifest, one of the plurality of stream sources which provides access to a selected one of the concurrent portions of a respective media stream, the 
iii) formatting said at least part of the plurality of quality scores as a metadata stream (Paragraph 0044 teaches DASH client sending a metadata information request to HTTP server. Paragraph 0045 teaches receiving the metadata information. Paragraph 0030 teaches metadata information communicated using out-of-band signaling and/or for carriage of metadata information using an external index file. Metadata information may be retrieved independently before one or more media segments are requested. Use of metadata information may support URL indication and/or generation in both a playlist and a template. Paragraph 0056 teaches metadata representation may provide quality information for all the media representations in the adaptation set. Paragraph 0086 teaches numerical ranges can be numerical, in percentages, etc.); and

-	a client interface for providing the manifest and the metadata stream to the streaming client (Fig.1, Paragraph 0031 teaches HTTP server 104 and the DASH client 108 may be in data communication with each other via the network 106. Paragraph 0043 teaches client 304 may receive the MPD from the HTTP server 302 via the DAE 118. Paragraph 0044 HTTP server 302 may send metadata information to the DASH client 304). 
Zhang does not explicitly teach a processing subsystem configured for: i) applying at least one quality assessment function to the source data for assigning a quality score to each one of the concurrent portions.

Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Zhang to include a processing subsystem configured for: i) applying at least one quality assessment function to the source data for assigning a quality score to each one of the concurrent portions, as taught by 

Consider claim 6, Zhang and Horev teach wherein the selection data further comprises association information for enabling the streaming client to associate said quality scores with the plurality of stream sources (Zhang - Paragraph 0040 teaches representation adaptation module 260 may be implemented on a client to select representations for media content segments using metadata information, e.g. quality information. Paragraph 0045 teaches DASH client 304 using the received metadata information to select the next representation and/or representation for streaming. DASH client uses the quality information to select a representation level that maximizes the quality of experience for a user based on the quality information. Paragraph 0046 teaches DASH client requesting media segment, as instructed or informed by the MPD and based on the received metadata information. Where requested media segment may correspond with the representation level and/or adaptation set determined using metadata information).

Consider claim 7, Zhang and Horev teach wherein the processing subsystem (Zhang - HTTP server 104-Fig.1, Paragraph 0031; Horev - Paragraph 0048 teaches video quality module is integrated with an access network component providing one or more services to the client device. Paragraph 0056 

Consider claim 8, Zhang and Horev teach wherein the processing subsystem is configured for updating the manifest for a new concurrent portion (Zhang – Paragraph 0030, 0057 Table 7, 0058 Table 9, teaches MPD updates. 

Consider claim 9, Zhang and Horev teach wherein the processing subsystem is configured for, when generating the selection data, maintaining a previous selection of one of the plurality of media streams when:
- a difference in quality score between a concurrent portion of said previous media stream and the selected portion is below a quality threshold (Zhang – Fig.14, Paragraph 0080-0081 teaches selection of representation. In scenario, where client has maximum available bandwidth, allowing for maximum quality, and where buffer size is greater than the thresholds shown in 1404, 1406, 1408, the representation within the maximum quality is selected. Thus, if a previous representation having maximum quality, continues to be the maximum quality for subsequent segment(s), the selection is maintained, since difference between the highest quality and the next lowest, or lower quality, would be below the previous high quality threshold. Zhang - Fig.15, Paragraph 0084 teaches at step 1508 determining if quality level is not greater than the quality upper threshold. At step 1514, if quality is not less than quality lower threshold. Thus, during selection of segments, in the steps leading from 1508->1514->1526, the selection is maintained when the selection is the highest quality level. When a previous selection is already highest quality level 1516, but there are later possible selections of lower quality, all selections are below the quality lower threshold, thus the selection that is already highest quality level is maintained); or 
- a length of the concurrent portion is below a length threshold. 

Consider claim 10, Zhang and Horev teach wherein the plurality of media streams comprises one or more segmented media streams, and wherein the concurrent portions are constituted at least in part by concurrent segments of the one or more segmented media streams (Zhang - Fig.1, Paragraph 0031 teaches DASH system 100 may further comprise one or more additional content sources 102 and/or HTTP servers 104. HTTP server 104 may be in data communication with content source 102. Paragraph 0033 teaches each segment may be encoded in a plurality of bitrates and/or representations. Paragraph 0057 teaches adaptation sets may be time aligned. Paragraph 0043 teaches HTTP server 302 may receive media content from a content source, e.g. content source 102 as described in Fig.1).

Consider claim 11, Zhang and Horev teach configured for acting as a proxy between the streaming client and the plurality of stream sources by: i) 

Consider claim 12, Horev further teaches wherein at least one of the plurality of media streams is received in non-segmented form, and wherein the processing subsystem is configured for segmenting said media stream (Paragraph 0054).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Zhang and Horev to include wherein at least one of the plurality of media streams is received in non-segmented form, and wherein the processing subsystem is configured for segmenting said media stream, as further taught by Horev, for the advantage of allowing the system to break down 

Consider claim 13, Zhang and Horev teach wherein the selected portion is selected based on the selected portion having a highest quality score amongst the concurrent portions (Zhang – Fig.14, Paragraph 0080-0081 teaches selection of representation. In scenario, where client has maximum available bandwidth, allowing for maximum quality, and where buffer size is greater than the thresholds shown in 1404, 1406, 1408, the representation within the maximum quality is selected. Thus, selected portion would have the highest quality score among all other representations. Fig.15, Paragraph 0084 teaches at step 1508 determining if quality level is not greater than the quality upper threshold. At step 1514, if quality is not less than quality lower threshold. Proceeding to step 1526 keeping the selected segment. At step 1514, if quality is less than quality lower threshold, going to step 1516 to determine if segment is highest quality level representation, if yes, proceeding to step 1526 keeping the selected segment. Thus, in the scenarios presented, when quality upper threshold is set as high or higher than all available quality representations, during selection of segments, steps would proceed from 1508->1514->1526 or 1508->1514->1516->1526, where segment having the highest quality score is selected).

Consider claim 14, Zhang and Horev teach a streaming client for use with the system according to claim 1, wherein the streaming client is configured for 
- a processing subsystem (Zhang - HTTP server 104-Fig.1, Paragraph 0031; Horev - Paragraph 0048 teaches video quality module is integrated with an access network component providing one or more services to the client device. Paragraph 0056 teaches VQoE server 155 may estimate the VQoE of video content received at a client device 135. Paragraph 0133 teaches video quality estimation, VQS, may reside after the origin server 130 as a JIT packager 205-Fig.2) configured for: 


Consider claim 15, Zhang and Horev teach a manifest for a streaming client, the manifest comprising address information for enabling the streaming client to access a metadata stream comprising selection data comprising at least a part of a plurality of quality scores selection data as generated by the system according to claim 1, and address information for enabling the streaming client to access a plurality of stream sources (Zhang - Paragraph 0043 teaches client 304 may receive the MPD from the HTTP server 302 via the DAE 118. DAE may process the MPD in order to construct and/or issue requests from the HTTP server for metadata content information and data content segments. Paragraph 

Consider claim 17, Zhang and Horev teach a computer-readable non-transitory storage medium comprising instructions for causing a processing system to perform the method according to claim 16 (Zhang – Paragraph 0008, 0042; Horev – Paragraph 0159).

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reznik et al. discloses quality-based decisions in a streaming client. Quality-related information may include one or more quality metrics relating to an 
Begen et al. discloses storing different representations of content in the form of chunks of different quality levels. For each of these different quality level chunks, a corresponding representation with associated metadata for each of the chunks is maintained in the manifest 218 in (US 2013/0042015).
Stockhammer discloses a media presentation may include a media presentation description (MPD), which may contain descriptions of different alternative representations (e.g., video services with different qualities) and the description may include, e.g., codec information, a profile value, and a level value in (US 2015/0271237).
Hassan et al. discloses a quality metric may be determined, at a network device, for each of a plurality of media content segments in a defined representation that are described in a media presentation description (MPD) file. A modified MPD can be generated to include the media content segments having the relatively similar quality levels. The modified MPD can be communicated to a client, wherein the modified MPD can provide a substantially constant quality playback of the media contents segments at the client in (US 2016/0088054).
Waggoner et al. discloses generating quality metrics and assigning them to the fragments of content using machine learning techniques. Manifest files may be modified to include quality metrics to support content fragment selection in (US 9,712,860).
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/JASON K LIN/Primary Examiner, Art Unit 2425